DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 7, line 30, “conversation message” should read “conversation messages”.
On page 8, line 1, “conversation message” should read “conversation messages”.
On page11, line 6, “includes word” should read “includes the word”.
On page11, line 8, “includes word” should read “includes the word”.
On page11, line 10, “includes words” should read “includes the words”.
On page 12, line 9, “conversation message” should read “conversation messages”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the current topic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the current topic" will be interpreted as a topic of the conversation between the first user and the second user.
Claim 17 recites the limitation "the current topic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the current topic" will be interpreted as a topic of the conversation between the first user and the second user.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 10 – 13 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. ("MoodSwipe: A Soft Keyboard that Suggests Message Based on User-Specified Emotions"), hereinafter Huang.
Regarding claim 1, Huang discloses a method for information processing in a user conversation (Abstract, lines 1-4, "We present MoodSwipe, a soft keyboard that suggests text messages given the user-specified emotions utilizing the real dialog data."), comprising:
acquiring conversation preceding information in a conversation between a first user and a second user (Section 4.3, lines 17-21, "Given the message that the user received, MoodSwipe first retrieves its most similar message (by Lucene) from the database, and then returns the response of that retrieved message as the suggestion."; The database of responses reads on the preceding information.);
acquiring a target conversation strategy employed by the first user (Section 4.3, lines 12-15, "When the user received a message and is composing a response, the user manually specifies an emotion (e.g., Anger) that he/she wants to convey in the message"; Selecting an emotion to convey in the message reads on acquiring a conversation strategy.);
generating initial reply content with a pre-trained response generating model according to the target conversation strategy and the conversation preceding information (Section 4.3, line 1-7, "The purpose of the experiments for test message suggestion is to determine whether the system generates better suggested texts given the user-specified emotion. We designed a retrieval-based model utilizing Lucene (McCandless et al., 2010) and then applied it on the EmotionPush dataset which contains 162,031 social dialog messages."; Section 4.3, lines 22-29, "The procedure is identical as [Baseline], just that the suggested text must convey the user-specified emotion. For instance, if the user specifies Anger, MoodSwipe takes the message that the user received and from database finds its most similar message whose response’s emotion is labelled as Anger as the suggestion."; The retrieval-based model reads on a pre-trained response generating model, and suggesting text based on the user-specified emotion and the database reads on generating reply content according to the target conversation strategy and the preceding information.);
and sending the initial reply content to a client of the first user, so as to display the initial reply content on a conversation interface of the first user with the second user (Conclusions, lines 1-4, "We have developed the sender side MoodSwipe to cooperate with the receiver side applications and complete the emotion sensitive communication framework."; Section 2, lines 13-15, "Based on the emotion MoodSwipe currently displays, the color bar also shows the user the suggested text."; Figure 1, lines 1-3, "The user interface of MoodSwipe keyboard, which includes a standard soft keyboard, a color bar above the keyboard, and a circle button to the right of the color bar. Users swipe the color bar to specify their emotions and view the messages suggested for different emotions."; The sender side of the communication framework reads on a client of the first user, and the MoodSwipe keyboard user interface reads on the conversation interface of the first user.).
Regarding claim 2, Huang discloses the method as claimed in claim 1.
Huang further discloses:
wherein acquiring the target conversation strategy employed by the first user comprises: acquiring the target conversation strategy selected by the first user from a preset conversation strategy set (Section 1, lines 48-61, "In this paper we introduce MoodSwipe1, a soft keyboard that automatically suggests text according to user-specified emotions. As shown in Figure 1, MoodSwipe receives user input text from the keyboard, and immediately shows the detected emotion of the input message. Seven emotions (Anger, Joy, Sadness, Fear, Anticipation, Tired and Neutral) are detected and presented by their corresponding colors as defined by the research of psychologists and user studies (Wang et al., 2016). Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions."; The seven emotions presented to the user for selection reads on the preset conversation strategy set.).
Regarding claim 3, Huang discloses the method as claimed in claim 1.
Huang further discloses:
wherein acquiring the target conversation strategy employed by the first user comprises: predicting the target conversation strategy with a pre-trained conversation-strategy predicting model and historical conversation information of the first and second users (Abstract, lines 17-22, "We conduct several experiments to show the superiority of the emotion classification models trained on the dialog data, and further to verify good emotion cues are important context for text suggestion."; Section 1, lines 48-61, "In this paper we introduce MoodSwipe1, a soft keyboard that automatically suggests text according to user-specified emotions. As shown in Figure 1, MoodSwipe receives user input text from the keyboard, and immediately shows the detected emotion of the input message. Seven emotions (Anger, Joy, Sadness, Fear, Anticipation, Tired and Neutral) are detected and presented by their corresponding colors as defined by the research of psychologists and user studies (Wang et al., 2016). Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions."; The emotion classification models trained on the dialog data read on the pre-trained conversation-strategy predicting model, and the dialog data and the user input text read on the historical conversation information.).
Regarding claim 4, Huang discloses the method as claimed in claim 1.
Huang further discloses:
further comprising: transforming a style of the initial reply content to obtain target reply content (Section 1, lines 58-64, "Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions. For example, if the user types “I disagree,” MoodSwipe suggests a relevant message telling the user how one would say the same thing when he or she is happy, sad, or angry."; Changing the detected emotion of a message reads on transforming a style of the initial reply content.).
Regarding claim 10, Huang discloses an electronic device, comprising:
at least one processor; and a memory connected with the at least one processor communicatively (Section 1, lines 9-13, "However, in the mobile device era where text-based communication is part of life, technologies are rarely utilized to assist users to express their emotions properly via text."; Figure 1, lines 1-3, "The user interface of MoodSwipe keyboard, which includes a standard soft keyboard, a color bar above the keyboard, and a circle button to the right of the color bar. Users swipe the color bar to specify their emotions and view the messages suggested for different emotions."; Section 5, lines 1-4, "We have developed the sender side MoodSwipe to cooperate with the receiver side applications and complete the emotion sensitive communication framework."; The mobile device, user interface, and communication framework demonstrate the use of a processor and memory to implement a software application for a mobile device.);
wherein the memory stores instructions executable by the at least one processor to enable the at least one processor to carry out a method for information processing in a user conversation (Abstract, lines 1-4, "We present MoodSwipe, a soft keyboard that suggests text messages given the user-specified emotions utilizing the real dialog data."), which comprises:
acquiring conversation preceding information in a conversation between a first user and a second user (Section 4.3, lines 17-21, "Given the message that the user received, MoodSwipe first retrieves its most similar message (by Lucene) from the database, and then returns the response of that retrieved message as the suggestion."; The database of responses reads on the preceding information.);
acquiring a target conversation strategy employed by the first user (Section 4.3, lines 12-15, "When the user received a message and is composing a response, the user manually specifies an emotion (e.g., Anger) that he/she wants to convey in the message"; Selecting an emotion to convey in the message reads on acquiring a conversation strategy.);
generating initial reply content with a pre-trained response generating model according to the target conversation strategy and the conversation preceding information (Section 4.3, line 1-7, "The purpose of the experiments for test message suggestion is to determine whether the system generates better suggested texts given the user-specified emotion. We designed a retrieval-based model utilizing Lucene (McCandless et al., 2010) and then applied it on the EmotionPush dataset which contains 162,031 social dialog messages."; Section 4.3, lines 22-29, "The procedure is identical as [Baseline], just that the suggested text must convey the user-specified emotion. For instance, if the user specifies Anger, MoodSwipe takes the message that the user received and from database finds its most similar message whose response’s emotion is labelled as Anger as the suggestion."; The retrieval-based model reads on a pre-trained response generating model, and suggesting text based on the user-specified emotion and the database reads on generating reply content according to the target conversation strategy and the preceding information.);
and sending the initial reply content to a client of the first user, so as to display the initial reply content on a conversation interface of the first user with the second user (Conclusions, lines 1-4, "We have developed the sender side MoodSwipe to cooperate with the receiver side applications and complete the emotion sensitive communication framework."; Section 2, lines 13-15, "Based on the emotion MoodSwipe currently displays, the color bar also shows the user the suggested text."; Figure 1, lines 1-3, "The user interface of MoodSwipe keyboard, which includes a standard soft keyboard, a color bar above the keyboard, and a circle button to the right of the color bar. Users swipe the color bar to specify their emotions and view the messages suggested for different emotions."; The sender side of the communication framework reads on a client of the first user, and the MoodSwipe keyboard user interface reads on the conversation interface of the first user.).
Regarding claim 11, Huang discloses the electronic device as claimed in claim 10.
Huang further discloses:
wherein acquiring the target conversation strategy employed by the first user comprises: acquiring the target conversation strategy selected by the first user from a preset conversation strategy set (Section 1, lines 48-61, "In this paper we introduce MoodSwipe1, a soft keyboard that automatically suggests text according to user-specified emotions. As shown in Figure 1, MoodSwipe receives user input text from the keyboard, and immediately shows the detected emotion of the input message. Seven emotions (Anger, Joy, Sadness, Fear, Anticipation, Tired and Neutral) are detected and presented by their corresponding colors as defined by the research of psychologists and user studies (Wang et al., 2016). Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions."; The seven emotions presented to the user for selection reads on the preset conversation strategy set.).
Regarding claim 12, Huang discloses the electronic device as claimed in claim 10.
Huang further discloses:
wherein acquiring the target conversation strategy employed by the first user comprises: predicting the target conversation strategy with a pre-trained conversation-strategy predicting model and historical conversation information of the first and second users (Abstract, lines 17-22, "We conduct several experiments to show the superiority of the emotion classification models trained on the dialog data, and further to verify good emotion cues are important context for text suggestion."; Section 1, lines 48-61, "In this paper we introduce MoodSwipe1, a soft keyboard that automatically suggests text according to user-specified emotions. As shown in Figure 1, MoodSwipe receives user input text from the keyboard, and immediately shows the detected emotion of the input message. Seven emotions (Anger, Joy, Sadness, Fear, Anticipation, Tired and Neutral) are detected and presented by their corresponding colors as defined by the research of psychologists and user studies (Wang et al., 2016). Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions."; The emotion classification models trained on the dialog data read on the pre-trained conversation-strategy predicting model, and the dialog data and the user input text read on the historical conversation information.).
Regarding claim 13, Huang discloses the electronic device as claimed in claim 10.
Huang further discloses:
wherein the method further comprises: transforming a style of the initial reply content to obtain target reply content (Section 1, lines 58-64, "Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions. For example, if the user types “I disagree,” MoodSwipe suggests a relevant message telling the user how one would say the same thing when he or she is happy, sad, or angry."; Changing the detected emotion of a message reads on transforming a style of the initial reply content.).
Regarding claim 19, Huang discloses a non-transitory computer readable storage medium comprising instructions which, when executed by a computer (Section 1, lines 9-13, "However, in the mobile device era where text-based communication is part of life, technologies are rarely utilized to assist users to express their emotions properly via text."; Figure 1, lines 1-3, "The user interface of MoodSwipe keyboard, which includes a standard soft keyboard, a color bar above the keyboard, and a circle button to the right of the color bar. Users swipe the color bar to specify their emotions and view the messages suggested for different emotions."; Section 5, lines 1-4, "We have developed the sender side MoodSwipe to cooperate with the receiver side applications and complete the emotion sensitive communication framework."; The mobile device, user interface, and communication framework demonstrate the use of a processor and memory to implement a software application for a mobile device.),
cause the computer to carry out a method for information processing in a user conversation (Abstract, lines 1-4, "We present MoodSwipe, a soft keyboard that suggests text messages given the user-specified emotions utilizing the real dialog data."), which comprises:
acquiring conversation preceding information in a conversation between a first user and a second user (Section 4.3, lines 17-21, "Given the message that the user received, MoodSwipe first retrieves its most similar message (by Lucene) from the database, and then returns the response of that retrieved message as the suggestion."; The database of responses reads on the preceding information.);
acquiring a target conversation strategy employed by the first user (Section 4.3, lines 12-15, "When the user received a message and is composing a response, the user manually specifies an emotion (e.g., Anger) that he/she wants to convey in the message"; Selecting an emotion to convey in the message reads on acquiring a conversation strategy.);
generating initial reply content with a pre-trained response generating model according to the target conversation strategy and the conversation preceding information (Section 4.3, line 1-7, "The purpose of the experiments for test message suggestion is to determine whether the system generates better suggested texts given the user-specified emotion. We designed a retrieval-based model utilizing Lucene (McCandless et al., 2010) and then applied it on the EmotionPush dataset which contains 162,031 social dialog messages."; Section 4.3, lines 22-29, "The procedure is identical as [Baseline], just that the suggested text must convey the user-specified emotion. For instance, if the user specifies Anger, MoodSwipe takes the message that the user received and from database finds its most similar message whose response’s emotion is labelled as Anger as the suggestion."; The retrieval-based model reads on a pre-trained response generating model, and suggesting text based on the user-specified emotion and the database reads on generating reply content according to the target conversation strategy and the preceding information.);
and sending the initial reply content to a client of the first user, so as to display the initial reply content on a conversation interface of the first user with the second user (Conclusions, lines 1-4, "We have developed the sender side MoodSwipe to cooperate with the receiver side applications and complete the emotion sensitive communication framework."; Section 2, lines 13-15, "Based on the emotion MoodSwipe currently displays, the color bar also shows the user the suggested text."; Figure 1, lines 1-3, "The user interface of MoodSwipe keyboard, which includes a standard soft keyboard, a color bar above the keyboard, and a circle button to the right of the color bar. Users swipe the color bar to specify their emotions and view the messages suggested for different emotions."; The sender side of the communication framework reads on a client of the first user, and the MoodSwipe keyboard user interface reads on the conversation interface of the first user.).
Regarding claim 20, Huang discloses the non-transitory computer readable storage medium as claimed in claim 19.
Huang further discloses:
wherein the method further comprises: transforming a style of the initial reply content to obtain target reply content (Section 1, lines 58-64, "Users swipe the color bar to change the detected emotion according to their mood and view the messages suggested for different emotions. For example, if the user types “I disagree,” MoodSwipe suggests a relevant message telling the user how one would say the same thing when he or she is happy, sad, or angry."; Changing the detected emotion of a message reads on transforming a style of the initial reply content.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Miklos et al. (US Patent No. 10,917,371), hereinafter Miklos.
Regarding claim 5, Huang discloses the method as claimed in claim 1, but does not specifically disclose: further comprising: based on the initial reply content, generating a picture or an animation with information of a keyword of the initial reply content as the target reply content.
Miklos teaches:
based on the initial reply content, generating a picture or an animation with information of a keyword of the initial reply content as the target reply content (Column 6, lines 42-45, "FIG. 1 illustrates an example environment in which non-textual reply content to include in a reply to an electronic communication may be determined based on one or more message features of the electronic communication."; Column 7, lines 38-45, "In some implementations, the non-textual reply content determined and provided by non-textual reply content system 120 includes all or portions of one or more electronic documents that are responsive to the electronic communication, such as one or more electronic images, videos, word processing documents, spreadsheets, slide decks, structured data that includes a user's travel plans, other electronic communications, etc."; Column 9, lines 38-41, "Various original message features may be utilized. For example, message features engine 122 may determine one or more n-grams in the electronic communication as message features."; The non-textual reply content, where the non-textual reply content can be an electronic image, reads on generating a picture as the reply content, and determining the non-textual content based on a message feature, where the message feature can be an n-gram in the message, reads on generating a picture or an animation with information of a keyword of the initial reply content.).
Miklos teaches including an electronic image as non-textual reply content in a reply determined from an n-gram in the message in order to automatically suggest non-textual reply content for inclusion in a reply to an electronic communication that is responsive to the electronic communication (Column 1, lines 33-44, "Some implementations of this specification are directed generally to methods and apparatus related to determining non-textual reply content for a reply to an electronic communication and providing the non-textual reply content for inclusion in the reply (e.g. automatically providing it in the reply or suggesting it for inclusion in the reply). Some of those implementations are directed to determining, based on an electronic communication sent to a user, one or more electronic documents that are responsive to the electronic communication, and providing one or more of those electronic documents for inclusion in a reply by the user to the electronic communication.").
Huang and Miklos are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Miklos to include an electronic image as non-textual reply content in a reply determined from an n-gram in the message.  Doing so would allow for automatically suggesting non-textual reply content for inclusion in a reply to an electronic communication that is responsive to the electronic communication.
Regarding claim 14, Huang discloses the electronic device as claimed in claim 10, but does not specifically disclose: wherein the method further comprises: based on the initial reply content, generating a picture or an animation with information of a keyword of the initial reply content as the target reply content.
Miklos teaches:
based on the initial reply content, generating a picture or an animation with information of a keyword of the initial reply content as the target reply content (Column 6, lines 42-45, "FIG. 1 illustrates an example environment in which non-textual reply content to include in a reply to an electronic communication may be determined based on one or more message features of the electronic communication."; Column 7, lines 38-45, "In some implementations, the non-textual reply content determined and provided by non-textual reply content system 120 includes all or portions of one or more electronic documents that are responsive to the electronic communication, such as one or more electronic images, videos, word processing documents, spreadsheets, slide decks, structured data that includes a user's travel plans, other electronic communications, etc."; Column 9, lines 38-41, "Various original message features may be utilized. For example, message features engine 122 may determine one or more n-grams in the electronic communication as message features."; The non-textual reply content, where the non-textual reply content can be an electronic image, reads on generating a picture as the reply content, and determining the non-textual content based on a message feature, where the message feature can be an n-gram in the message, reads on generating a picture or an animation with information of a keyword of the initial reply content.).
Miklos teaches including an electronic image as non-textual reply content in a reply determined from an n-gram in the message in order to automatically suggest non-textual reply content for inclusion in areply to an electronic communication that is responsive to the electronic communication (Column 1, lines 33-44, "Some implementations of this specification are directed generally to methods and apparatus related to determining non-textual reply content for a reply to an electronic communication and providing the non-textual reply content for inclusion in the reply (e.g. automatically providing it in the reply or suggesting it for inclusion in the reply). Some of those implementations are directed to determining, based on an electronic communication sent to a user, one or more electronic documents that are responsive to the electronic communication, and providing one or more of those electronic documents for inclusion in a reply by the user to the electronic communication.").
Huang and Miklos are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Miklos to include an electronic image as non-textual reply content in a reply determined from an n-gram in the message.  Doing so would allow for automatically suggesting non-textual reply content for inclusion in a reply to an electronic communication that is responsive to the electronic communication.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chaudhri et al. (US Patent No. 11,221,751), hereinafter Chaudhri.
Regarding claim 6, Huang discloses the method as claimed in claim 1, but does not specifically disclose: further comprising: generating a cartoon using a cartoon generating model based on a keyword of the initial reply content; and sending the cartoon to the client of the first user, so as to display the cartoon on the conversation interface of the first user with the second user.
Chaudhri teaches:
generating a cartoon using a cartoon generating model based on a keyword of the initial reply content (Column 109, lines 57-65, "FIGS. 16A-16C are flow diagrams of a process for applying an effect to a messaging user interface when a message includes an enhanced message content trigger, in accordance with some embodiments. More specifically, these figures relates to methods for determining whether a message in a first message region includes an enhanced message content trigger (e.g., a word, phrase, set of emoji, or other content that triggers the effect, or an option selected by the sender)."; Column 111, lines 53-61, "In some embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1628) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface. In some other embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1630) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface, except for the first message region."; A process for applying enhanced message content, where the enhanced message content can include displaying an animated image, and applying the enhanced message content when the message includes a trigger, where the trigger can be a word, reads on generating a cartoon based on a keyword of the initial reply content.);
and sending the cartoon to the client of the first user, so as to display the cartoon on the conversation interface of the first user with the second user (Column 109, lines 65-67, "In response to determining that the message includes the enhanced message content trigger, the effect is applied to the messaging user interface."; Column 111, lines 53-61, "In some embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1628) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface. In some other embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1630) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface, except for the first message region."; Applying the effect to the messaging user interface reads on sending the cartoon to the client of the first user to display the cartoon on the conversation interface.).
Chaudhri teaches applying enhanced message content, where the enhanced message content can include displaying an animated image, and applying the enhanced message content to the messaging user interface when the message includes a trigger, where the trigger can be a word, in order to increase the effectiveness and efficiency of a messaging application for electronic devices (Column 7, line 64 - Column 8, line 4, "Thus, electronic devices with displays and touch-sensitive surfaces are provided with improved methods and interfaces for displaying enhanced message content in a messaging application, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices. Such methods and interfaces may complement or replace conventional methods for displaying enhanced message content in a messaging application.").
Huang and Chaudhri are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Chaudhri to apply enhanced message content, where the enhanced message content can include displaying an animated image, and apply the enhanced message content to the messaging user interface when the message includes a trigger, where the trigger can be a word.  Doing so would allow for increasing the effectiveness and efficiency of a messaging application for electronic devices.
Regarding claim 15, Huang discloses the electronic device as claimed in claim 10, but does not specifically disclose: wherein the method further comprises: generating a cartoon using a cartoon generating model based on a keyword of the initial reply content; and sending the cartoon to the client of the first user, so as to display the cartoon on the conversation interface of the first user with the second user.
Chaudhri teaches:
generating a cartoon using a cartoon generating model based on a keyword of the initial reply content (Column 109, lines 57-65, "FIGS. 16A-16C are flow diagrams of a process for applying an effect to a messaging user interface when a message includes an enhanced message content trigger, in accordance with some embodiments. More specifically, these figures relates to methods for determining whether a message in a first message region includes an enhanced message content trigger (e.g., a word, phrase, set of emoji, or other content that triggers the effect, or an option selected by the sender)."; Column 111, lines 53-61, "In some embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1628) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface. In some other embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1630) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface, except for the first message region."; A process for applying enhanced message content, where the enhanced message content can include displaying an animated image, and applying the enhanced message content when the message includes a trigger, where the trigger can be a word, reads on generating a cartoon based on a keyword of the initial reply content.);
and sending the cartoon to the client of the first user, so as to display the cartoon on the conversation interface of the first user with the second user (Column 109, lines 65-67, "In response to determining that the message includes the enhanced message content trigger, the effect is applied to the messaging user interface."; Column 111, lines 53-61, "In some embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1628) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface. In some other embodiments, displaying (1616) the enhanced message content that corresponds to the trigger includes displaying (1630) an image (e.g., an animated image) that temporarily replaces the entire messaging user interface, except for the first message region."; Applying the effect to the messaging user interface reads on sending the cartoon to the client of the first user to display the cartoon on the conversation interface.).
Chaudhri teaches applying enhanced message content, where the enhanced message content can include displaying an animated image, and applying the enhanced message content to the messaging user interface when the message includes a trigger, where the trigger can be a word, in order to increase the effectiveness and efficiency of a messaging application for electronic devices (Column 7, line 64 - Column 8, line 4, "Thus, electronic devices with displays and touch-sensitive surfaces are provided with improved methods and interfaces for displaying enhanced message content in a messaging application, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices. Such methods and interfaces may complement or replace conventional methods for displaying enhanced message content in a messaging application.").
Huang and Chaudhri are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Chaudhri to apply enhanced message content, where the enhanced message content can include displaying an animated image, and apply the enhanced message content to the messaging user interface when the message includes a trigger, where the trigger can be a word.  Doing so would allow for increasing the effectiveness and efficiency of a messaging application for electronic devices.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Baldwin et al. (US Patent No. 10,387,571), hereinafter Baldwin.
Regarding claim 7, Huang discloses the method as claimed in claim 1, but does not specifically disclose: further comprising: analyzing emotion information of the second user with an emotion analyzing model based on historical conversation information of the first and second users, sending the emotion information of the second user to the client of the first user, and displaying the emotion information on the conversation interface of the first user with the second user.
Baldwin teaches:
analyzing emotion information of the second user with an emotion analyzing model based on historical conversation information of the first and second users (Column 1, lines 22-36, "One aspect disclosed is a method of determining a response to an incoming message. The method includes receiving, by a first electronic device for a first user, the incoming message from a second user, determining an emotional state associated with the incoming message, determining a target emotional state for the second user, identifying the response to the second user based on the target emotional state, and writing data derived from the response to an output device. In some aspects, identifying the response to the second user based on the target emotional state includes identifying previous responses and resulting emotional states associated with those previous responses, and identifying the response from the previous responses having resulting emotional states consistent with the target emotional state."; Column18, lines 61-62, "The exemplary message database 2750 includes records for messages exchanged between two users."; Column 19, lines 7-10, "The historical message information included in the message database 2750 may be utilized to determine a response to new messages, as discussed further below."; Determining an emotional state associated with the incoming message and determining a target emotional state for the second user reads on analyzing emotion information of the second user, and a message database that includes records for messages exchanged between two users reads on the historical conversation information of the first and second users.).
sending the emotion information of the second user to the client of the first user (Column 11, lines 32-36, "The server calculates suggested text with the target state. The server builds a maximum likelihood tree of texts with the target state, based on metrics listed elsewhere. The server returns the suggested texts with the target state to the networked device."; Column 20, lines 22-26, "In block 2905, an incoming message is received by a first user. The incoming message may have been sent by a second user. For example, as discussed above with respect to FIG. 4, a first networked device may receive a message from a second network device."; The target state reads on the emotion information of the second user and the first networked device reads on the client of the first user.),
and displaying the emotion information on the conversation interface of the first user with the second user (Column 10, lines 52-54, "The thumbnails of the suggested content are returned to the networked state. The networked device presents choices of the thumbnails of suggested content with the target state."; Column 27, lines 47-52, "In some aspects of process 3300, a plurality of responses to the second user may be identified based on the target emotional state. The plurality of responses may be presented on an electronic display. Input may be received from the first user selecting one of the presented responses. The selected response may then be provided to the second user."; Presenting the target state on an electronic display of a networked device of the first user reads on displaying the emotion information on the conversation interface of the first user.).
Baldwin teaches determining a target emotional state for a second user utilizing records of messages exchanged between two users, sending the target emotional state to a networked device of the first user, and presenting the target state on an electronic display of the networked device, in order to suggest a response to the incoming message based on the target state (Abstract, lines 1-10, "Systems, networked devices, and methods are disclosed for suggesting a response to an incoming message. In one aspect, a method includes receiving, by a first electronic device for a first user, the incoming message from a second user, determining a present emotional state of the second user based on the incoming message, determining a target state of the second user based on the present emotional state, determining a response to the incoming message based on the target state, and writing data derived from the response to an output device.").
Huang and Baldwin are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Baldwin to determine a target emotional state for a second user utilizing records of messages exchanged between two users, send the target emotional state to a networked device of the first user, and present the target state on an electronic display of the networked device.  Doing so would allow for suggesting a response to the incoming message based on the target state.
Regarding claim 16, Huang discloses the electronic device as claimed in claim 10, but does not specifically disclose: wherein the method further comprises: analyzing emotion information of the second user with an emotion analyzing model based on historical conversation information of the first and second users, sending the emotion information of the second user to the client of the first user, and displaying the emotion information on the conversation interface of the first user with the second user.
Baldwin teaches:
analyzing emotion information of the second user with an emotion analyzing model based on historical conversation information of the first and second users (Column 1, lines 22-36, "One aspect disclosed is a method of determining a response to an incoming message. The method includes receiving, by a first electronic device for a first user, the incoming message from a second user, determining an emotional state associated with the incoming message, determining a target emotional state for the second user, identifying the response to the second user based on the target emotional state, and writing data derived from the response to an output device. In some aspects, identifying the response to the second user based on the target emotional state includes identifying previous responses and resulting emotional states associated with those previous responses, and identifying the response from the previous responses having resulting emotional states consistent with the target emotional state."; Column18, lines 61-62, "The exemplary message database 2750 includes records for messages exchanged between two users."; Column 19, lines 7-10, "The historical message information included in the message database 2750 may be utilized to determine a response to new messages, as discussed further below."; Determining an emotional state associated with the incoming message and determining a target emotional state for the second user reads on analyzing emotion information of the second user, and a message database that includes records for messages exchanged between two users reads on the historical conversation information of the first and second users.).
sending the emotion information of the second user to the client of the first user (Column 11, lines 32-36, "The server calculates suggested text with the target state. The server builds a maximum likelihood tree of texts with the target state, based on metrics listed elsewhere. The server returns the suggested texts with the target state to the networked device."; Column 20, lines 22-26, "In block 2905, an incoming message is received by a first user. The incoming message may have been sent by a second user. For example, as discussed above with respect to FIG. 4, a first networked device may receive a message from a second network device."; The target state reads on the emotion information of the second user and the first networked device reads on the client of the first user.),
and displaying the emotion information on the conversation interface of the first user with the second user (Column 10, lines 52-54, "The thumbnails of the suggested content are returned to the networked state. The networked device presents choices of the thumbnails of suggested content with the target state."; Column 27, lines 47-52, "In some aspects of process 3300, a plurality of responses to the second user may be identified based on the target emotional state. The plurality of responses may be presented on an electronic display. Input may be received from the first user selecting one of the presented responses. The selected response may then be provided to the second user."; Presenting the target state on an electronic display of a networked device of the first user reads on displaying the emotion information on the conversation interface of the first user.).
Baldwin teaches determining a target emotional state for a second user utilizing records of messages exchanged between two users, sending the target emotional state to a networked device of the first user, and presenting the target state on an electronic display of the networked device, in order to suggest a response to the incoming message based on the target state (Abstract, lines 1-10, "Systems, networked devices, and methods are disclosed for suggesting a response to an incoming message. In one aspect, a method includes receiving, by a first electronic device for a first user, the incoming message from a second user, determining a present emotional state of the second user based on the incoming message, determining a target state of the second user based on the present emotional state, determining a response to the incoming message based on the target state, and writing data derived from the response to an output device.").
Huang and Baldwin are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Baldwin to determine a target emotional state for a second user utilizing records of messages exchanged between two users, send the target emotional state to a networked device of the first user, and present the target state on an electronic display of the networked device.  Doing so would allow for suggesting a response to the incoming message based on the target state.
Claims 8 – 9 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Brantingham (US Patent Application Publication No. 2015/0207765), hereinafter Brantingham.
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issues identified above, Huang discloses the method as claimed in claim 1, but does not specifically disclose: further comprising: analyzing whether the second user is interested in the current topic with a topic-interest-degree analyzing model based on the historical conversation information of the first and second users, sending the analysis result to the client of the first user, and displaying the analysis result on the conversation interface of the first user with the second user.
Brantingham teaches:
analyzing whether the second user is interested in the current topic with a topic-interest-degree analyzing model based on the historical conversation information of the first and second users (Paragraph 0032, lines 2-23, "The status or health of the conversation may be based on conversation metrics. A status of a conversation may indicate whether the conversation is active (users are responding or sending more than a particular number of messages) or inactive (stalled--users are not responding or not sending more than a particular number of messages). The status may be a binary value (e.g., yes or no) or a value on a scale (e.g., 1-10). A health of a conversation may indicate how quickly users are replying to messages, if suggestions are leading to meaningful conversations (e.g., based on the users continuing to discuss a suggested topic, based on a number of messages, etc.), how in depth topics are discussed (e.g., based on a number of messages about a topic), whether or not a conversation is changing from topic-to-topic, whether or not users are responding to messages, whether or not substantive replies are being sent, slang usage in the conversation, types of emoticons used in the conversation, tone of messages sent or read, and so on. Any of the conversation metrics or information about the status or health of a conversation may indicate a messaging style of the user."; Determining the status or health of a conversation based on conversation metrics reads on analyzing whether the second user is interested in the current topic, and the conversation reads on the historical conversation information.),
sending the analysis result to the client of the first user (Paragraph 0017, lines 1-12, "Further, in some implementations the messaging service may provide feedback to users about conversations (e.g., through a conversation interface or otherwise). The feedback may include a status of the conversation (e.g., whether the conversation is active (users are responding) or inactive (stalled--users are not responding)), health information about the conversation (e.g., how quickly users are replying to messages, if suggestions are leading to meaningful conversations, how in depth topics are discussed, whether or not a conversation is changing from topic-to-topic, etc.), or a conversation metric (e.g., word counts per message or overall, number of messages sent or read, etc.)."; The messaging service providing feedback to users reads on sending the analysis result to the client of the first user.),
and displaying the analysis result on the conversation interface of the first user with the second user (Paragraph 0017, lines 1-12, "Further, in some implementations the messaging service may provide feedback to users about conversations (e.g., through a conversation interface or otherwise). The feedback may include a status of the conversation (e.g., whether the conversation is active (users are responding) or inactive (stalled--users are not responding)), health information about the conversation (e.g., how quickly users are replying to messages, if suggestions are leading to meaningful conversations, how in depth topics are discussed, whether or not a conversation is changing from topic-to-topic, etc.), or a conversation metric (e.g., word counts per message or overall, number of messages sent or read, etc.)."; The messaging service providing feedback to users through a conversation interface reads on sending the analysis result to the client of the first user.),
Brantingham teaches determining the status or health of a conversation based on conversation metrics, and providing feedback to users through a conversation interface, in order to provide suggestions regarding conversation ideas that may be of interest to the users of a messaging service (Paragraph 0008, lines 1-10, "This disclosure describes a messaging service that enhances communication between users. In some implementations, the messaging service may enable users to communicate with each other in a back-and-forth manner. The users may send messages that include text, audio, video, images, links, or other content to facilitate a conversation. As the users communicate, the messaging service may provide suggestions regarding conversation ideas that may be of interest to the users. The suggestions may assist the users in moving the conversation forward in a meaningful manner.").
Huang and Brantingham are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Brantingham to determine the status or health of a conversation based on conversation metrics, and provide feedback to users through a conversation interface.  Doing so would allow for providing suggestions regarding conversation ideas that may be of interest to the users of a messaging service.  
Regarding claim 9, Huang discloses the method as claimed in claim 1, but does not specifically disclose: further comprising: predicting an interested target topic of the second user with a topic predicting model based on historical conversation information of the first and second users, sending the interested target topic of the second user to the client of the first user, and displaying the interested target topic on the conversation interface of the first user with the second user.
Brantingham teaches:
predicting an interested target topic of the second user with a topic predicting model based on historical conversation information of the first and second users (Paragraph 0058, lines 1-3, "At 408, the service provider 112 may determine or generate a conversation suggestion for the conversation between the user 106 and the user 108."; Paragraph 0059, lines 13-15, "Here, the conversation suggestion may provide a topic that is deemed to be of interest to the user 106 and/or the user 108."; Paragraph 0060, lines 1-3, "Further, in some instances a conversation suggestion may be determined based on conversation history for a current or previous conversation."; Determining a topic that is deemed to be of interest reads on predicting an interested target topic, and the conversation history reads on historical conversation information.),
sending the interested target topic of the second user to the client of the first user (Paragraph 0050, lines 1-6, "At 402, the service provider 112 may cause a conversation user interface to be presented via the device 102 and/or the device 104 to facilitate a conversation between the user 106 and the user 108. This may include sending information to the device 102 and/or the device 104 so that a user interface is displayed on the respective device."; Paragraph 0051, lines 1-3, "In some instances, the service provider 112 may send a recommendation to initiate a conversation with a particular user."; Paragraph 0059, lines 13-15, "Here, the conversation suggestion may provide a topic that is deemed to be of interest to the user 106 and/or the user 108."; Sending conversation suggestion information to a user device, where the conversation suggestion can include a topic that is deemed to be of interest, reads on sending the interested target topic to the client of the first user.),
and displaying the interested target topic on the conversation interface of the first user with the second user (Paragraph 0012, lines 14-18, "For example, the suggestion may be presented through the conversation interface associated with the first user as an icon or other type of interface element (e.g., pop-up box, widow, etc.).”; Paragraph 0059, lines 13-15, "Here, the conversation suggestion may provide a topic that is deemed to be of interest to the user 106 and/or the user 108."; Presenting a conversation suggestion through the conversation interface associated with the first user, where the conversation suggestion can include a topic that is deemed to be of interest, reads on displaying the interested target topic on the conversation interface of the first user.).
Brantingham teaches determining a conversation suggestion based on conversation history, where the conversation suggestion can be a topic that is deemed to be of interest, and presenting the conversation suggestion through the conversation interface associated with the first user, in order to provide suggestions regarding conversation ideas that may be of interest to the users of a messaging service (Paragraph 0008, lines 1-10, "This disclosure describes a messaging service that enhances communication between users. In some implementations, the messaging service may enable users to communicate with each other in a back-and-forth manner. The users may send messages that include text, audio, video, images, links, or other content to facilitate a conversation. As the users communicate, the messaging service may provide suggestions regarding conversation ideas that may be of interest to the users. The suggestions may assist the users in moving the conversation forward in a meaningful manner.").
Huang and Brantingham are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Brantingham to determine a conversation suggestion based on conversation history, where the conversation suggestion can be a topic that is deemed to be of interest, and present the conversation suggestion through the conversation interface associated with the first user.  Doing so would allow for providing suggestions regarding conversation ideas that may be of interest to the users of a messaging service.  
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Huang discloses the electronic device as claimed in claim 10, but does not specifically disclose: wherein the method further comprises: analyzing whether the second user is interested in the current topic with a topic-interest-degree analyzing model based on the historical conversation information of the first and second users, sending the analysis result to the client of the first user, and displaying the analysis result on the conversation interface of the first user with the second user.
Brantingham teaches:
analyzing whether the second user is interested in the current topic with a topic-interest-degree analyzing model based on the historical conversation information of the first and second users (Paragraph 0032, lines 2-23, "The status or health of the conversation may be based on conversation metrics. A status of a conversation may indicate whether the conversation is active (users are responding or sending more than a particular number of messages) or inactive (stalled--users are not responding or not sending more than a particular number of messages). The status may be a binary value (e.g., yes or no) or a value on a scale (e.g., 1-10). A health of a conversation may indicate how quickly users are replying to messages, if suggestions are leading to meaningful conversations (e.g., based on the users continuing to discuss a suggested topic, based on a number of messages, etc.), how in depth topics are discussed (e.g., based on a number of messages about a topic), whether or not a conversation is changing from topic-to-topic, whether or not users are responding to messages, whether or not substantive replies are being sent, slang usage in the conversation, types of emoticons used in the conversation, tone of messages sent or read, and so on. Any of the conversation metrics or information about the status or health of a conversation may indicate a messaging style of the user."; Determining the status or health of a conversation based on conversation metrics reads on analyzing whether the second user is interested in the current topic, and the conversation reads on the historical conversation information.),
sending the analysis result to the client of the first user (Paragraph 0017, lines 1-12, "Further, in some implementations the messaging service may provide feedback to users about conversations (e.g., through a conversation interface or otherwise). The feedback may include a status of the conversation (e.g., whether the conversation is active (users are responding) or inactive (stalled--users are not responding)), health information about the conversation (e.g., how quickly users are replying to messages, if suggestions are leading to meaningful conversations, how in depth topics are discussed, whether or not a conversation is changing from topic-to-topic, etc.), or a conversation metric (e.g., word counts per message or overall, number of messages sent or read, etc.)."; The messaging service providing feedback to users reads on sending the analysis result to the client of the first user.),
and displaying the analysis result on the conversation interface of the first user with the second user (Paragraph 0017, lines 1-12, "Further, in some implementations the messaging service may provide feedback to users about conversations (e.g., through a conversation interface or otherwise). The feedback may include a status of the conversation (e.g., whether the conversation is active (users are responding) or inactive (stalled--users are not responding)), health information about the conversation (e.g., how quickly users are replying to messages, if suggestions are leading to meaningful conversations, how in depth topics are discussed, whether or not a conversation is changing from topic-to-topic, etc.), or a conversation metric (e.g., word counts per message or overall, number of messages sent or read, etc.)."; The messaging service providing feedback to users through a conversation interface reads on sending the analysis result to the client of the first user.),
Brantingham teaches determining the status or health of a conversation based on conversation metrics, and providing feedback to users through a conversation interface, in order to provide suggestions regarding conversation ideas that may be of interest to the users of a messaging service (Paragraph 0008, lines 1-10, "This disclosure describes a messaging service that enhances communication between users. In some implementations, the messaging service may enable users to communicate with each other in a back-and-forth manner. The users may send messages that include text, audio, video, images, links, or other content to facilitate a conversation. As the users communicate, the messaging service may provide suggestions regarding conversation ideas that may be of interest to the users. The suggestions may assist the users in moving the conversation forward in a meaningful manner.").
Huang and Brantingham are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Brantingham to determine the status or health of a conversation based on conversation metrics, and provide feedback to users through a conversation interface.  Doing so would allow for providing suggestions regarding conversation ideas that may be of interest to the users of a messaging service.  
Regarding claim 18, Huang discloses the electronic device as claimed in claim 10, but does not specifically disclose: wherein the method further comprises: predicting an interested target topic of the second user with a topic predicting model based on historical conversation information of the first and second users, sending the interested target topic of the second user to the client of the first user, and displaying the interested target topic on the conversation interface of the first user with the second user.
Brantingham teaches:
predicting an interested target topic of the second user with a topic predicting model based on historical conversation information of the first and second users (Paragraph 0058, lines 1-3, "At 408, the service provider 112 may determine or generate a conversation suggestion for the conversation between the user 106 and the user 108."; Paragraph 0059, lines 13-15, "Here, the conversation suggestion may provide a topic that is deemed to be of interest to the user 106 and/or the user 108."; Paragraph 0060, lines 1-3, "Further, in some instances a conversation suggestion may be determined based on conversation history for a current or previous conversation."; Determining a topic that is deemed to be of interest reads on predicting an interested target topic, and the conversation history reads on historical conversation information.),
sending the interested target topic of the second user to the client of the first user (Paragraph 0050, lines 1-6, "At 402, the service provider 112 may cause a conversation user interface to be presented via the device 102 and/or the device 104 to facilitate a conversation between the user 106 and the user 108. This may include sending information to the device 102 and/or the device 104 so that a user interface is displayed on the respective device."; Paragraph 0051, lines 1-3, "In some instances, the service provider 112 may send a recommendation to initiate a conversation with a particular user."; Paragraph 0059, lines 13-15, "Here, the conversation suggestion may provide a topic that is deemed to be of interest to the user 106 and/or the user 108."; Sending conversation suggestion information to a user device, where the conversation suggestion can include a topic that is deemed to be of interest, reads on sending the interested target topic to the client of the first user.),
and displaying the interested target topic on the conversation interface of the first user with the second user (Paragraph 0012, lines 14-18, "For example, the suggestion may be presented through the conversation interface associated with the first user as an icon or other type of interface element (e.g., pop-up box, widow, etc.).”; Paragraph 0059, lines 13-15, "Here, the conversation suggestion may provide a topic that is deemed to be of interest to the user 106 and/or the user 108."; Presenting a conversation suggestion through the conversation interface associated with the first user, where the conversation suggestion can include a topic that is deemed to be of interest, reads on displaying the interested target topic on the conversation interface of the first user.).
Brantingham teaches determining a conversation suggestion based on conversation history, where the conversation suggestion can be a topic that is deemed to be of interest, and presenting the conversation suggestion through the conversation interface associated with the first user, in order to provide suggestions regarding conversation ideas that may be of interest to the users of a messaging service (Paragraph 0008, lines 1-10, "This disclosure describes a messaging service that enhances communication between users. In some implementations, the messaging service may enable users to communicate with each other in a back-and-forth manner. The users may send messages that include text, audio, video, images, links, or other content to facilitate a conversation. As the users communicate, the messaging service may provide suggestions regarding conversation ideas that may be of interest to the users. The suggestions may assist the users in moving the conversation forward in a meaningful manner.").
Huang and Brantingham are considered to be analogous to the claimed invention because they are in the same field of electronic communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Brantingham to determine a conversation suggestion based on conversation history, where the conversation suggestion can be a topic that is deemed to be of interest, and present the conversation suggestion through the conversation interface associated with the first user.  Doing so would allow for providing suggestions regarding conversation ideas that may be of interest to the users of a messaging service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657